Bleckley, Judge.
A married woman entitled to receive interest annually, may look to the actual produce of the fund, and it may be to her advantage to do so, for the fund may, under good and fortunate management, produce more than the equivalent of legal interest. Here, it seems, the trustee carried on a trust farm with the approbation of Mrs. Robert, and supplies were procured for her support and for conducting the farming operations. In this way, a Considerable debt was incurred. Equity could give its sanction to the arrange*571ment, and has done so. Honest creditors ought to be protected as far as possible. The Code declares that their rights should be favored. — Section 1945. The true law, everywhere and at all times, delighteth in the payment of just debts. . Blessed is the man that pays. The practice of paying promptly, and to the last cent, tends to the cultivation of one of the most excellent traits of human character. If debtors were guided by their own true interest, on an enlarged scale, they would be even more clamorous to pay than creditors are to receive. Tender would be more frequent than calls for money. Debt is the source of much unhappiness. The best possible thing to be done with a debt is to pay it. Of course, where means are wanting, there must needs be postponement until they can be had. Here the court took a moderate and discreet method, and endeavored to do something for the relief of the creditors, without wholly depriving Mrs. Robert of an income. It was competent, and, so far as we can see, it was wise and just, to place the farm in the hands of a receiver, and decree that a part of the future net income, year after year, be applied to the claims of creditors. In this way there can be a gradual working out; and the sooner a complete deliverance is realized, the better will it be for all parties. The management of the trustee has proved unfortunate. Per. haps that of the receiver will turn out better. At all events, it can be tried for a time, and when shown to be unprofitable can be discontinued. 56 Ga., 183; Malone vs. Buiee, this term. In view of the broad discretion of chancery in superintending trusts, ratifying contracts, and shaping remedies adapted to the exigencies of each case, we are unable to pronounce that any error was committed on the trial or in rendering the decree.
Cited for plaintiffs in error: 15 Ga., 122; 3 Johns. Ch. R., 77; 9 Bush., 421; Johnson vs. Redd, 59 Ga., 621.
Cited for defendants: 15 Ga., 122; 13 Ib., 122; 57 Ib., 211; 2 Redf. Wills, 453, Ch., xiii, §48, par. 19; 4 *572Bradf. Sur. R., 129; 18 Pick., 123; 12 Cush., 511; Code, §§1783, 1785, 2337; 39 Ga., 41; 41 Ib., 144, 147; 16 Ib., 103; 10 Ib., 429; 46 Ib., 133, 137; Code, §§3197, 3377, 3382; 9 Ga., 223; 28 Ib., 260, 525 ; 41 Ib., 598; 44 Ib., 468; 48 11., 365 ; 56 Ib., 309, 640; Harris’ App., §40; 57 Ga., 260, 459.
Judgment affirmed.